Name: Council Regulation (EEC) No 1355/86 of 24 March 1986 amending Regulations (EEC) No 2358/71, (EEC) No 2727/75 and (EEC) No 950/68 in respect of seed
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  agricultural policy;  means of agricultural production
 Date Published: nan

 7 . 5 . 86 Official Journal of the European Communities No L 118 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1355/86 of 24 March 1986 amending Regulations (EEC) No 2358/71 , (EEC) No 2727/75 and (EEC) No 950/68 in respect of seed enlarged Community ; whereas, in the interests of clarity, the said Annex should be replaced, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2358/71 is hereby amended as follows : 1 . The table set out in Article 1 shall be replaced by the following : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposals from the Commission , Having regard to the opinion of the European Parliament ('), Having regard to the opinion of the Economic and Social Committee, Whereas, by means of Council Directive 86/ 155/EEC of 22 April 1986 amending, on account of the accession of Spain and Portugal, certain Directives concerning the marketing of seeds and plants (2), the species Sorghum sp was included in Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (3) ; Whereas, in accordance with the guidelines which evolved during the accession negotiations , hybrid sorghum for sowing should be added to the products governed by the common organization of the market in seeds and made subject to the system of reference prices applying to hybrid maize ; whereas Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds (4), as last amended by Regulation (EEC) No 3768/85 (*), Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (6), as last amended by Regulation (EEC) No 3793/85 Q, and the Common Customs Tariff must be amended ; Whereas , in accordance with the guidelines which evolved during the accession negotiations, the Annex to Regulation (EEC) No 2358/71 should be amended to include the species Hedysarum coronarium L, Onobry ­ chis viciifolia Scop, and Vicia villosa Roth, which are of great importance for the production of legumes in the CCT heading No Description of goods 07.05 A Dried leguminous vegetables , shelled, whether or not skinned or split, for sowing 10.01 A Spelt for sowing 10.05 A Hybrid maiz for sowing 10.06 A Rice for sowing 10.07 C I Hybrid sorghum for sowing 12.01 A Oil seeds and oleaginous fruit, whole or broken for sowing 12.03 Seeds , fruit and spores , of a kind used for sowing 2. In Article 6 ( 1 ), the first subparagraph shall be replaced by the following : 'A reference price for each type of hybrid maize for sowing and hybrid sorghum for sowing shall be fixed annually before 1 July.' ; 3 . In the second subparagraph of Article 6 (3), the words 'hybrid maize seed originating' shall be replaced by the following : 'hybrid maize seed and hybrid sorghum seed orig ­ inating' ; 4 . The Annex shall be replaced by the text in Annex I to this Regulation . (') Opinion delivered on 14 March 1986 (not yet published in the Official Journal). P) See page 23 of this Official Journal . (3) OJ No 125, 11 . 7 . 1966, p . 2309/66 . (4) OJ No L 246, 5 . 11 . 1971 , p. 1 . 0 OJ No L 362, 31 . 12 . 1985, p. 8 . ¥) OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 367, 31 . 12 . 1985, p . 19 . No L 118/2 7. 5 . 86Official Journal of the European Communities Article 2 In Article 1 (a) of Regulation (EEC) No 2721US, heading No 10.07 shall be replaced by the following : 'ex 10.07 Buckwheat, millet, canary seed ; other cereals ex 10.07 C II Grain sorghum, other than hybrid sorghum for sowing'. Article 3 Subheading 10.07 of the Common Customs Tariff shall be amended as indicated in Annex II to this Regulation . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 March 1986 . For the Council The President G. BRAKS 7 . 5 . 86 Official Journal of the European Communities No L 118 /3 ANNEX I CCT heading No Description of goods 1 . CERES 10.01 A Triticum spelta L. 10.06 A Oryza sativa L. 2 . OLEAGINEAE ex 12.01 A Linum usitatissimum L. (fibre flax) Linum usitatissimum L. (seed flax) Cannabis sativa L. (monoecious) 3 . GRAMINEAE ex 12.03 C Agrostis canina Agrostis gigantea Roth. Agrostis stolonifera L. Agrostis tenuis Sibth. Arrhenatherum elatius (L.) Beauv. ex J. and C. Presl. Dactylis glomerata L. Festuca arundinacea Schreb. Festuca ovina L. Festuca pratensis Huds. Festuca rubra L Lolium multiflorum Lam. Lolium perenne L,  high persistance, late or medium late  new varieties and other  low persistance, medium late , medium early or early Lolium x hybridum Hausskn. Phleum Bertolonii (DC) Phleum pratense L. Poa memoralis L. Poa pratensis L. Poa trivialis L. 4 . LEGUMINOSAE ex 07.05 A I Pisum sativum L. (partim) (field pea) ex 07.05 A III Vicia faba L. (partim) (field bean ) ex 12.03 C Hedysarum coronarium L. Medicago lupulina L. Medicago sativa L. (ecotypes) Medicago sativa L. (varieties) Onobrychis viciifolia Scop. Trifolium alexandrium L. Trifolium hybriduum L. Trifolium incarnatum L. Trifolium pratense L. Trifolium repens L. Trifolium repens /. var. giganteum Trifolium resupinatum L. Vicia sativa L. Vicia villosa Roth. No L 118/4 Official Journal of the European Communities 7 . 5 . 86 ANNEX II CCT heading No Description of goods Rate of duty Autonomous % or levy (L) Conventional % 10.07 C. Grain sorghum : I. Hybrid dor sowing II . Other 10 8 (L)